Citation Nr: 1204348	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia, claimed as a nervous breakdown, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from November 24, 1959, to December 18, 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  Jurisdiction of this matter has since been transferred to the RO located in Huntington, West Virginia.

The Veteran initially filed a claim for service connection for a nervous breakdown.  In July 2004, service connection was denied for schizophrenia, claimed as a nervous breakdown.  The treatment records also suggest that the Veteran has been evaluated for PTSD, and he has reported that his symptoms were triggered by witnessing fellow service-member perish in quicksand during training.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009).  

On the other hand the record does not show any new diagnoses since the 2004 decision, thus new and material evidence is required to reopen the claim.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim based on diagnosis not considered in prior decision is a new claim).

In September 2011, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for a psychiatric disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  Service connection for schizophrenia, claimed as a nervous breakdown, was denied by the RO in July 2004.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the July 2004 RO decision denying  entitlement to  service connection for schizophrenia, claimed as a nervous breakdown, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claim of service connection for schizophrenia, claimed as a nervous breakdown, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the July 2004 rating decision denying the Veteran's claim of service connection for schizophrenia, claimed as a nervous breakdown, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim for service connection for a psychiatric disorder, to include schizophrenia, claimed as a nervous breakdown, and PTSD, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further discussion of VA's duties to notify and assist is required.

Reopening Service Connection for Schizophrenia

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as psychoses, may be established based on a legal "presumption" for veterans with 90 days or more of active service after December 31, 1946 by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The Veteran asserts that he currently has a psychiatric disorder that is manifested as a result of his period of active service.  Because the Veteran did not submit a notice of disagreement to the July 2004 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In a decision of the RO dated in July 2004, the Veteran's claim of entitlement to service connection for schizophrenia, claimed as a nervous breakdown, was denied.  At the time of this decision, the evidence of record included his service treatment records.  An enlistment report of medical examination dated in August 1959 had shown that psychiatric clinical evaluation was normal.  In the associated report of medical history, also dated in August 1959, the Veteran had indicated that he had never had nervous trouble or any sort, depression or excessive worry.

A record of medical care dated in December 1959 shows that the Veteran was deemed to be physically qualified for discharge due to unsuitability.  Defects noted included observation for aptitude and inadequacy with schizoid traits, S3, not considered disabling.  The same findings were reiterated in the report of medical examination of the same date.

The evidence of record in July 2004 also included post-service VA treatment records from the Asheville, North Carolina, VA medical center dated from August 2002 to January 2004.  These records had shown intermittent treatment for symptoms associated with a report nervous breakdown and possible PTSD.

Service connection was denied in July 2004 as the Veteran had not shown that he had a diagnosis of a persistent psychiatric disorder which was manifested since his period of active service.  Additionally, while the Veteran had noted that he had been treated for a nervous breakdown at the State Mental Hospital in Weston, West Virginia, in December 1959, the RO indicated that he had failed to furnish any reports of such treatment.  As such, service connection was denied because there was no evidence of an inservice manifestation of schizophrenia, no continuity of symptoms since service, and no link connecting any current symptoms to service.

The Veteran did not submit a notice of disagreement within one year of the July 2004 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In correspondence dated in January 2007, the Veteran requested that his claim for service connection for a psychiatric disorder be reopened.

In support of his claim, in September 2011, the Veteran testified that he had experienced a nervous breakdown while in service in December 1959.  He described that he had witnessed a number of fellow service members sink to their death while in quicksand during training.  He added that he was hospitalized in Weston, West Virginia.  He also indicated that he had been having related symptoms ever since that time.

The Veteran also submitted an undated West Virginia Department of Public Assistance Report showing that he had a history of behavioral problems as a youth.  His efforts to enlist in the Army were said to have been turned down as he had not passed a written test, but that he did enlist in the Marine Corps in November 1959.  It was indicated that he was discharged from the Marine Corps after 25 days as he was found to be unfit for service.

An Abstract of History from the Weston State Hospital dated in March 1960 shows that the Veteran was given a diagnostic impression of mild or moderate mental defective with behavioral reaction.  A history consistent with the West Virginia Department of Public Assistance Report was given.

The newly received evidence documents possible psychiatric symptomatology proximate to the time of the Veteran's service and includes sworn testimony as to the continuity of symptomatology.  This evidence pertains to an element of the claim that was previously found to be lacking.

The new evidence when considered with the old would trigger VA's duty to provide an examination.  The record contains competent current diagnoses, and the reports of symptoms in service and continuing since, suggest that the claimed disability may be related to service.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a psychiatric disorder, to include schizophrenia, claimed as a nervous breakdown, and PTSD.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been presented, the claim of service connection for a psychiatric disorder, to include schizophrenia, claimed as a nervous breakdown, and PTSD, is reopened, and to this extent only the appeal is granted.


REMAND

At his September 2011 hearing, the Veteran testified that he had received treatment for his psychiatric disability at the Logan, West Virginia Community Based VA Outpatient Clinic and at the Bethesda Naval Hospital.  Records from these facilities have not been obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3) ; Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

A record from the Social Security Administration dated in November 2006 shows that the Veteran had applied for disability benefits, in part, due to a mental disorder.  While Social Security Administration determinations are not binding on the Board, medical and administrative records related to a Veteran's Social Security Administration disability compensation benefits claim are potentially important to the current claim before the Board, in that they may provide a basis for entitlement to service connection.  As such, the Board must remand so that the RO can make arrangements to obtain the any available Social Security Administration records of the Veteran.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

As noted above, the West Virginia Department of Public Assistance Report shows that prior to his entrance into active service, the Veteran had a history of behavioral problems as a youth, and he had been turned down when attempting to enlist in the Army.  The Veteran testified that he experienced a nervous breakdown during his period of active service.  
 
The Board's finding that the evidence is new and material to reopen the claim, entails a finding that the evidence triggers VA's duty to provide an examination.  In light of the foregoing, additional development is warranted in this case.  The evidence is unclear as to whether the Veteran's current psychiatric disability was present in service or pre-existed service and was aggravated.  An examination is; therefore, needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's psychiatric treatment at the Logan VA CBOC and the Bethesda Naval Hospital.

The Veteran should be asked to provide any additional information needed to complete the request for records.

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile. 

2.  Take the necessary steps to obtain a complete copy of any and all adjudications and the records underlying the adjudications of the Veteran's claim for Social Security Administration disability benefits.  

Efforts to obtain the records should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts to obtain the records would be futile.

3.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disability had its onset in service or was aggravated therein.  

The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner for review.  All necessary studies and tests must be conducted. 

The examiner should: 

(a)  Assess any currently diagnosed psychiatric disorder; 

(b)  Opine whether the Veteran actually had a pre-existing psychiatric disorder, and if so, the likely onset of such disability, and whether such disability increased in severity during his period of active service (beyond the natural progression of the disease, if applicable); 

(c)  Opine whether it is at least as likely as not that any current psychiatric disorder, to include schizophrenia or PTSD, was present in service, is the result of a stressor in service, or underwent an increase in underlying disability during service. 

The examiner should note the reports in the service treatment records, including the notation of schizoid traits.  

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

The examiner must provide reasons for all opinions and conclusions reached. 

4.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

5.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


